Citation Nr: 1500928	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  10-43 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for a right knee disability, claimed as secondary to a service-connected left knee disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The Veteran had active service from July 1967 to May 1970.  

This matter initially came before the Board of Veterans' Affairs (Board) on appeal from a July 2009 decision by the RO which denied the benefits sought on appeal.  The Board remanded the appeal for additional development in May 2013.  


FINDING OF FACT

A right knee disability was not present in service or until many years thereafter, and there is no competent, probative evidence that any current right knee disability is causally related or otherwise aggravated by the Veteran's service-connected left knee disability.  


CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by service, and is not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.309, 3.310 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in November 2008 and May 2009.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Furthermore, no argument has been advanced that there exists any error in the accomplishment of the duty to notify.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records (STRs) and all VA and private medical records have been obtained and associated with the claims file.  The Veteran was examined by VA during the pendency of this appeal, and was scheduled for a personal hearing, but withdrew his request and indicated that he no longer wanted a hearing.  

Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issue on appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).  

Finally, the case has been subject to a prior Board remand.  The AMC associated all available treatment records with the Veteran's electronic claims file (VBMS) and obtained a medical examination and opinion.  The Board finds that the VA examination was sufficiently comprehensive in scope and adequate upon which to base a decision on the merits of the issue on appeal.  The VA examiner personally interviewed and examined the Veteran, elicited a medical history and provided the clinical information necessary to adjudicate the issue on appeal.  As such, the Board finds that there has been substantially compliance with the Board's remand orders and that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Service connection may be granted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Claims of secondary service connection also include instances in which there is an additional increment of disability of a nonservice-connected disability due to aggravation by an established service-connected disability.  

An alternative method of establishing the second and third Shedden/Caluza elements for a chronic disability listed under 38 C.F.R. § 3.309(a), is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir 2013); see also, Barr v. Nicholson, 21 Vet. App. 303 (2007); Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition listed under 38 C.F.R. § 3.309(a) was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

Where a Veteran served for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year of date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009).  

Factual Background & Analysis

Initially, it should be noted that the Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

Service connection is in effect for post traumatic arthritis of the left knee, post total knee replacement, evaluated as 30 percent disabling.

The Veteran does not contend, nor do the STRs show any complaints, treatment, abnormalities or diagnosis for any right knee problems in service.  Rather, the Veteran contends that service connection should be established for a right knee disability secondary to his service-connected left knee disability.  

Regarding the Veteran's contentions, while he is competent to describe his experiences and symptoms, the etiology of any current right knee disability may not be diagnosed via lay observations alone and he is not shown to have the expertise to provide a competent opinion concerning the complex medical question of the nature or etiology of the claimed disability.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The evidence of record includes numerous private medical records showing treatment for various maladies from 1970 to the present.  The first evidence of any right knee problem was noted on a private dated in October 2002.  At that time, the private physician indicated that the Veteran was seen for medial compartment arthritis in both knees "last year" and that he continued to have difficulty since then, particularly with the left knee.  (Parenthetically, the Board notes that a review of all medical reports from that private orthopedic group did not show any prior complaints, treatment or diagnosis for any right knee problems.)  The October 2002 medical report indicated that the Veteran had noticeable varus alignment of about six degrees, bilaterally, and that he walked with a barely noticeable limp favoring his left leg.  X-ray studies revealed varus alignment, bilaterally, with moderately far advanced medial compartment arthritic changes and early osteophyte formation laterally, particularly in the left knee.  

The favorable evidence in this cases consists of a statement by a private physician, dated in August 2008 that, "it is possible that the changes in the right knee could be secondary to over stress as a result of the abnormalities of the left knee."  The physician did not offer any explanation for his conclusions or point to any medical treatise or other medical literature that supported his opinion.  

Although the Veteran was examined by VA in April 2009, to determine the nature and etiology of his current right knee disability, the Board found that the opinion was also inadequate in that the examiner did not provide any rationale for the conclusions reached and failed to address the question of aggravation of the right knee disability by the service-connected left knee disability.  

At the direction of the May 2013 Board remand, the Veteran was examined by VA in June 2013, to determine whether his current right knee disability was proximately due to or otherwise aggravated by his service-connected left knee disability.  The examiner indicated that the claims file was reviewed and included a description of the Veteran's complaints, medical history and current findings on examination.  The examiner noted that the Veteran had total right knee replacement in 2009 due to osteoarthritis, and opined that his right knee disability was not due to the service-connected left knee disability, and that his osteoarthritis of the right knee was not aggravated beyond the natural progression by the left knee disability.  The examiner cited to several (some 18 in all) medical treatises and papers on the effects and relationships of disabilities in one extremity on the opposite side, and noted that while many lay people and some doctors believe that pain or a disability in one leg can stress the other by way of limping or favoring the bad leg, and in turn produce symptoms or cause or accelerate arthritis, there was no clear scientific basis for such reasoning.  Rather, the available evidence indicated that an injury to one extremity rarely causes major problems in the opposite or uninjured extremity.  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, the Board finds the June 2013 VA opinion persuasive, as it was based on a thorough review of the claims file and provided a rational explanation for concluding that the Veteran's current right knee disability was not related to, or aggravated by his service-connected left knee disability.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995).  The examiner indicated that his review of the medical literature did not show any clear scientific basis to support the belief that injury or disability in one extremity would cause or aggravated a disability in the opposite extremity.  

Furthermore, the Board notes that the objective evidence in this case appears to support the VA examiner's assessment.  That is, while the Veteran reported that his right knee pain began about 10 years after service, there was not a single complaint or finding for any right knee problems or an altered gait in any of the numerous medical reports from 1970 to 2002.  When first seen for right knee pain in 2002, the Veteran had moderately far advanced medial compartment arthritic changes and early osteophyte formation in both knees, albeit more so on the left, but had only a barely noticeable limp.  

In any event, the favorable private medical opinion in this case, was wholly conclusory and provided no discussion of the facts or any reasoned analysis, nor did the physician point to any specific medical literature that would support his conclusion.  The Court has held that a medical opinion containing only data and conclusions is not entitled to any evidentiary weight.  See Nieves-Rodriguez, 22 Vet. App. 295, 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  For the reasons discussed above, the Board finds that the favorable private medical opinion is of limited probative value and declines to assign it any evidentiary weight.  

While the Veteran believes that his right knee disability is secondary to his service-connected left knee disability, he is not shown to have any medical expertise to offer a medical opinion.  Therefore any medical conclusions he offers are of no probative value.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The decision then must be based on the documented medical record, which as described above, fails to support the conclusion that any current right knee disability is proximately due to or aggravated by his service-connected left knee disability.  

The benefit of the doubt has been considered, but there is not an approximate balance of positive and negative evidence regarding the merits of the issue on appeal.  Therefore, that doctrine is not for application in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Service connection for a right knee disability is denied.  




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


